DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
on p 4, in lines 2 and 11, the word “gun” should be amended to read “gum”.  The word “gun” is an obvious typographical error, the correction of which would have been immediately obvious to one of ordinary skill in the art.
On p 7, third line from the bottom, the reference numbers “1c” and “1b” should be amended to read “1c’” and “1b’’.
On p 9, middle paragraph, line 5, the reference numbers “1c” and “1b” should be amended to read “1c’” and “1b’’.
On p 9, middle paragraph, line 11, the reference number “1c” should be amended to read “1c’”.
On p 7, middle paragraph describing Figure 1, reference symbol 1a has been described as a “gumline section” and a “gumline.”
On p 7, last paragraph to p 9 top, in describing Figure 2, reference symbol 1a’ has been described as a “gumline section” and a “gumline.”
On p 7, last paragraph to p 9 top, in describing Figure 2, reference symbol 1c’ has been described as a “second paper section” and a “second section.”
On p 9, middle paragraph, in describing Figure 3, reference symbol 1a’ has been described as a “gumline section” and a “gumline.”
.Appropriate correction is required.

Claim Objections
Claims 1, 6-7, 10, 13 and 14 are objected to because of the following informalities:  
In Claim 1, last line, the word “reduce” should be amended to read “reduced”.
In Claim 6, the text “wherein the” at the end of line 1 should be deleted.
In Claim 7, line 2, the word ”comprises” should be changed to “comprise”.
In Claim 10, line 1, the word ”step” should be changed to “steps”.
In Claim 10, part b., the word ”remove” should be changed to “removing”.
In Claim 10, part c., line 2, the word ”reduce” should be changed to “reduced”.
In Claim 10, part e., line 2, the word ”rolled” should be changed to “rolling”.
In Claim 10, part e., line 2, the word ”reduce” should be changed to “reduced”.
In Claim 13, line 3, the word “reduce” should be amended to read “reduced”.
In Claim 13, last line, the word ”include” should be changed to “includes”.
In Claim 14, line 2, the word “reduce” should be amended to read “reduced”.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Figure 1, the apparent dimensions “x” and “y’ are not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a rolling paper structure comprising a gumline section, a reduced section and a remain rolling paper section”.  It is not clear where in the structure the gumline is, where the reduced section is, where the remain rolling section is or how the components are oriented with respect to each other.
It is also not clear what is meant by a reduced section.  Is the section reduced in length or width, in thickness, or in basis weight?  Is it reduced in comparison to another portion of the rolling paper structure?  
Claim 2 recites “said gumline section extends at one edge of said rolling paper structure and said gumline section is in close contact with the remain rolling paper section and reduced section.”  Since the orientation of the components is not clear, it is not clear how the gumline extends with respect to the rolling paper structure or components thereof.  Does the gumline extend along a portion of the structure, away from the structure, or is some other orientation intended?  Does the gumline extend through the remain rolling paper section and reduced section.  
Claim 4: Since the orientation of the components is not clear, it is not clear how the gumline is oriented with respect to the rolling paper structure or components thereof. It is also not clear how the two detachable sections are positioned to one another and the residual gumline.
Claim 5 recites a rolling paper structure comprising a first paper section, a second paper section, a gumline section and a residual gumline section.  It is not clear how the components are oriented with respect to each other.
Claim 5 recites in several places “said gumline.”  It is not clear if “said gumline” refers to the gumline section recited previously in the claim, or to another gumline.
Claim 5 recites the limitation ‘said gumline is delimited by ”detachable assisting elements”.  Since the gumline is not clearly defined (as discussed above), it is not clear how it is delimited by detachable assisting elements. 
Claim 8 recites the limitation “said third paper section comprises a second set of detachable assisting elements,” which implies a first set of detachable assisting elements.  However, a first set of detachable assisting elements is not recited in the claim or any preceding claim from which Claim 8 depends.
Claim 10 recites a rolling paper structure comprising a gumline, a reduced section and a remain rolling paper section.  The claim further recites a detachable section and a residual gumline.  It is not clear how the components are intended to be oriented with respect to each other.
Claim 10 recites in part c “said reduce section,” apparently in reference to an earlier portion of the claim.  There is a lack of antecedent basis for the limitation in the claim.
Claim 10 recites in part c, “start folding the reduced section toward the remain rolling paper section.”  The claim also recites in part d, “fold the reduced section several times until it reaches the remain rolling paper section and it is tucked under the gumline.”  It is not clear how the paper is intended to be folded initially in part c and how it is intended to be folded several times as in part d so that it is tucked under the gumline.  It is also not clear how reduced section is located under the removed detachable section.  Is the removed detachable section placed on top of the reduced section?
Claim 10 recites in part e, “rolled the remain rolling paper section including the reduced section achieving a hollow structure.”  It is not clear how the remain rolling paper section is intended to be rolled since the orientation of the various sections is not clear, and the manner of folding in parts c and d is not clear, as discussed above.
Claim 11 recites “the step ‘b’ includes selecting to removed one of the two detachable sections before removing the at least one detachable section.”  The limitation does not make sense.  Are there two detachable sections in addition to the at least one detachable section, and one of the two detachable sections is selected to be removed before the at least one detachable section is removed.?  Does the at least one detachable section comprise two detachable sections?  For the purpose of this examination the claim is construed to require that the at least one detachable section comprises two detachable sections, wherein step “b” comprises selecting one of the two detachable sections to be removed and step “b’ further comprises removing the selected detachable section.  Clarification is requested.
Claim 13 recites the limitation “wherein the step ‘b’ include removing the third paper section.”  It is not clear if the third paper section is one of the “at least one detachable sections” removed in step “b” or if step “b’ includes removing the at least one detachable section and also removing the third paper section.
The remaining claims depend from and inherit the indefiniteness of a rejected claim and are also rejected.



International Search Report
Sinclair, Jr. et al (WO 2012/047642 A1) and Sinclair, Jr. et al (US 2016/0088871) were cited as “X” references in the International Search Report for International Application PCT/US2020/047549, to which the instant application is related although priority is not claimed.  Sinclair, Jr. et al (WO 2012/047642 A2) and Sinclair, Jr. et al (US 2016/0088871) are used in the rejections herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sinclair, Jr. et al (WO 2012/047642 A2), hereinafter Sinclair ‘642.
Claim 1: Sinclair ‘642 discloses a rolling paper sheet or structure for a smoking product (Abs; p 3, lines 3-6; p 5, lines 20 and 27).  Referring to Figs. 5-8, a rolling sheet 100 comprises an adhesive line section on one edge including adhesive tabs 112 and 114 containing adhesive 152 and 154 on the surface thereof, and removable (detachable) section 300 between the adhesive tabs (reads on a gumline section comprising an adhesive surface) (p 6, lines 14-20; p 9, lines 14-28; p 10, lines 17-25).   Sheet 100 comprises a main portion 350 having a section of length L3 and reduced width between the tabs (reads on a reduced section) when removable section 300 is detached (Fig. 7), and a remain rolling paper section having combined length L1 and L2 comprising  the part of the main portion 350 outside of the reduced section and below the tabs 112 and 114 (reads on a remain rolling paper section).  The tabs 112 and 114 containing adhesive correspond to the claimed residual gumline.  Sheet 100 also includes a perforation portion 170 terminating in perforation lines 172 and 174 that delimits and divides the removable section 300 from residual gumline portions 112 and 114 and from the reduced section.  The disclosed rolling paper comprises the claimed features or, at least, one of ordinary skill in the art would have found it obvious that the rolling paper of Sinclair ‘642 comprises the sections and limitations of the claimed paper.
Figs. 9-11 depict an alternate embodiment of sheet 100 comprising gumline section on one edge defined by tab 114 comprising adhesive 154 and removable section 300, a main portion 350 having a reduced section of length L3 when the removable section 300 is detached (Figs. 9 and 11) and remain rolling paper section of length L2 beneath the tab 114 (Figs. 9 and 11).  Tab 114 comprising adhesive 154 on the surface thereof corresponds to the claimed residual gumline.  The removable section is delimited by perforation lines 170 and 174 and divided thereby from the residual gumline 114 and the reduced section of length L3 (p 6, lines 21-26; p 9, lines 29-37; p 10, lines 17-25).  The disclosed rolling paper comprises the claimed features or, at least, one of ordinary skill in the art would have found it obvious that the rolling paper of Sinclair ‘642 comprises the sections and limitations of the claimed paper.
Claim 2: The gumline section comprising tabs 112, 114 and removable section 300 extends at one edge of the rolling paper, and the gumline section is in close contact with the reduced section (comprising main portion 350 having a section of length L3 and reduced width between the tabs 112, 114) and is in close contact with the remain section (having combined length L1 and L2 and being the part of the main portion 350 outside of the reduced section and below the tabs 112 and 114).  The disclosed rolling paper comprises the claimed features or, at least, one of ordinary skill in the art would have found it obvious that the rolling paper of Sinclair ‘642 comprises the sections and limitations of the claimed paper.
Claim 3: The rolling paper has a quadrilateral shape (Figs. 5 and 9).
Claim 5: The limitations have been discussed above with respect to Claim 1, with the following nomenclature changes.  The reduced paper section as discussed above corresponds to the claimed first paper section.  The remain paper section as discussed above corresponds to the claimed second paper section.  The first and second paper sections are adjacent and in close contact. The gumline section, detachable section and residual gumline are as discussed above.  The gumline section is in close contact with the first paper section and the second paper section, as discussed above with respect to Claim 2.  The gumline having adhesive on the surface thereof is delimited by perforations 172 and 174 that allow removal of the removable portion 300 (p 10, lines 17-21; Fig. 5), and which correspond to the detachable assisting elements.  The disclosed rolling paper comprises the claimed features or, at least, one of ordinary skill in the art would have found it obvious that the rolling paper of Sinclair ‘642 comprises the sections and limitations of the claimed paper.
Claim 7: Perforation lines 170, 172 and 174 delimit the removable section 300 (p 10, lines 17-21; Fig. 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting
Claims 1 and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,291,240. 
The claims of the patent recite limitations corresponding to the limitations of instant claims 1, 3-4 and 6-7, and include additional limitations, making them a species of the instant claims.  As for instant Claim 5, the reduced section the remaining rolling paper sections of Claim 1 of the patent correspond to the first and second paper sections, respectively, of instant Claim 5, and the perforation elements of Claim 1 of the patent correspond to the detachable assisting elements of instant Claim 5.

Allowable Subject Matter
Claims 10-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Upon filing and acceptance of a Terminal Disclaimer as set forth in this Office action, Claims 4 and 6 would be allowable if also rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4 and 6:  Sinclair ‘642 is the nearest prior art.  Sinclair ‘642 fails to disclose a rolling paper comprising two detachable sections and a residual gumline  positioned between.  The prior art further fails to provide motivation to obtain the claimed paper.
Claims 8-9:  The prior art fails to disclose or fairly suggest a rolling paper comprising two detachable sections and a residual gumline positioned between, and a third paper section as claimed.
Claims 10-14:  the prior art fails to disclose or fairly suggest a rolling paper comprising a detachable section and a method of fabricating a smoking device as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinclair, Jr. et al (US 2015/0083142 and 2015/0088871) and Duffy et al (US 2019/0150503) disclose other rolling papers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748